United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    June 3, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60486
                          Summary Calendar


                     POALA MILAND LENIS-GUZMAN,

                                                          Petitioner,

                               versus

               JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A76 312 711
                        --------------------

Before DUHÉ, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:1

     Poala Miland Lenis-Guzman requests review of the May 16, 2003,

denial by the Board of Immigration Appeals (BIA) of her motion to

reopen based upon changed conditions in Colombia.   She argues that

there was substantial evidence before the Immigration Judge (IJ) to

support a finding that she suffered past persecution and had a

well-founded fear of future persecution by a guerrilla group in

Colombia based upon her membership in a particular social group,

namely the group of upper middle-class Colombians who have been


     1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
bribed    and   threatened   by    guerilla    groups   because      of   their

socioeconomic    status.     She    argues    that,   when   she    filed   her

application for asylum, the State Department had taken the view

that guerilla groups in Colombia were fragmented with little

organized cooperation.       She states that, by 2003, when she filed

her motion to reopen, the State Department reported the breakdown

of the peace process between the Colombian government and the

guerrillas.     She asserts that, based upon this new evidence, the

BIA erred in denying her motion to reopen.

     Because Lenis did not file a petition for review within 30

days of the BIA’s December 11, 2002, final order, denying her

applications for asylum and withholding of removal, we do not have

jurisdiction to review that order.           See Karimian-Kaklaki v. INS,

997 F.2d 108, 111 (5th Cir. 1993).

     Lenis’ motion to reopen and the attached document from the

State Department did not demonstrate a particularized connection

between the feared persecution and her race, religion, nationality,

membership in a particular social group, or political opinion. See

Faddoul v. INS, 37 F.3d 185, 188 (5th Cir. 1994).                  This was an

explicit basis for the IJ’s decision, denying her application for

asylum.   As she failed to address one of the grounds by the IJ for

denying her asylum application, she did not show that her case

warranted reopening. Accordingly, Lenis has not shown that the BIA

abused its discretion in denying her motion to reopen.              See INS v.



                                      2
Doherty, 502 U.S. 314, 322 (1992); see also 8 C.F.R. § 1003.2(a).

Her petition for review is therefore DENIED.




                                3